UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-K (Mark One) [X] Annual report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2012 OR [ ] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 000-24503 Washington Banking Company (Exact name of registrant as specified in its charter) Washington 91-1725825 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) ayshore Drive Oak Harbor, Washington98277 (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, Including Area Code:(360) 679-3121 Securities Registered Pursuant to Section 12(b) of the Act: None Securities Registered Pursuant to Section 12(g) of the Act: Common Stock, No Par Value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. oYesx No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.oYesx No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYeso No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (17 C.F.R. 229.405) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy of information statements incorporated by reference in Part III of this Form 10-K or any amendments to this Form 10-K. x Indicate by check mark if the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “acclerated filer,” “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-Accelerated filer o Smaller Reporting Company o Indicate by check mark if the registrant is a shell company (as defined in Rule 12b-2 of the Act). oYesx No The aggregate, market value of Common Stock held by non-affiliates of registrant at June 30, 2012 was approximately $208,633,000based upon the closing price of the registrant’s common stock as quoted on NASDAQ on June 29, 2012 of $13.90. The number of shares of registrant’s Common Stock outstanding at March 7, 2013 was 15,503,694. Documents incorporated by reference and parts of Form 10-K into which incorporated: Registrant’s definitive Proxy Statement for the 2013 Annual Meeting of Shareholders to be filed within 120 days of our 2012 fiscal year end Part III, except the reports of the audit and compensation committees are “furnished” not filed and deemed to be incorporated by reference Table of Contents PART I Page Item 1. Business 1 Item 1A. Risk Factors 14 Item 1B. Unresolved Staff Comments 20 Item 2. Properties 20 Item 3. Legal Proceedings 20 Item 4. Mine Safety Disclosures 20 PART II Item 5. Market for the Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 21 Item 6. Selected Financial Data 24 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 26 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 52 Item 8. Financial Statements and Supplementary Data 54 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item 9A. Controls and Procedures Item 9B. Other Information PART III Item 10. Directors, Executive Officers and Corporate Governance Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13. Certain Relationships and Related Transactions and Director Independence Item 14. Principal Accounting Fees and Services PART IV Item 15. Exhibits and Financial Statement Schedules Table of Contents Note Regarding Forward-Looking Statements: This Annual Report on Form 10-K includes forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) that are subject to risks and uncertainties. These forward-looking statements describe management's expectations regarding future events and developments such as future operating results, growth in loans and deposits, credit quality and loan losses, adequacy of the allowance for loan losses and continued success of the Company’s business plan.Readers should not place undue reliance on forward-looking statements, which reflect management’s views only as of the date hereof.The words “anticipate,” “expect,” “will,” “believe,” and words of similar meaning are intended, in part, to help identify forward-looking statements. Future events are difficult to predict, and the expectations described above are subject to risk and uncertainty that may cause actual results to differ materially.In addition to risks and uncertainties set forth from time to time in the Company’s filings with the Securities and Exchange Commission including Item 1a of this Annual Report, the following factors may cause actual results to differ materially from those contemplated in these forward-looking statements: (1) local and national general and economic condition; (2) changes in interest rates and their impact on net interest margin; (3) competition among financial institutions; (4) legislation or regulatory requirements; (5) the ability to realize the efficiencies expected from investment in personnel and infrastructure and (6) the integration of acquisitions. For a more detailed discussion of some of the risk factors, see the section entitled “Risk Factors” below. Washington Banking Company does not undertake to update forward-looking statements to reflect circumstances or events that occur after the date the forward-looking statements were made.Any such statements are made in reliance on the safe harbor protections provided under the Securities Exchange Act of 1934, as amended. PART I Item 1.Business General Washington Banking Company (the “Company”) was formed on April 30, 1996 and is a registered bank holding company whose primary business is conducted by its wholly-owned subsidiary, Whidbey Island Bank (the “Bank”). The business of the Bank, which is focused in the northern area of Western Washington, consists primarily of attracting deposits from the general public and originating loans. Whidbey Island Bank is a Washington state-chartered bank that conducts a full-service, community, commercial banking business.The Bank also offers nondeposit managed investment products and services, which are not Federal Deposit Insurance Corporation (“FDIC”) insured. These programs are provided through unrelated investment advisory company, Elliott Cove Capital Management LLC. Washington Banking Master Trust (the “Master Trust”) is a wholly-owned subsidiary of the Company. The Master Trust was formed in April 2007 for the exclusive purpose of issuing trust preferred securities to acquire junior subordinated debentures issued by the Company.Those debentures are the sole assets of the Master Trust and payments on the debentures are the sole revenues of the Master Trust. See Note (13) Trust Preferred Securities and Junior Subordinated Debentures to the consolidated financial statements for further details. Rural One, LLC (“Rural One”) is a majority-owned subsidary of the Bank and is certified as a Community Development Entity by the Community Development Financial Institutions Fund of the United Stated Department of Treasury. Rural One was formed in September 2006, for the exclusive purpose of an investment in federal tax credits related to the New Markets Tax Credit program. At December 31, 2012, the Company had total assets of $1.7 billion, total deposits of $1.5 billion and shareholders’ equity of $182.6 million.A more thorough discussion of the Company’s financial performance appears in Item 7- Management’s Discussion and Analysis of Financial Condition and Results of Operations. -1- Table of Contents The Company’s website address is www.wibank.com. Reports filed by the Company under the Securities Exchange Act of the 1934 (the “Exchange Act”) are available free of charge from the Company’s website.The reports can also be obtained through the Securities and Exchange Commission’s (the “SEC”) EDGAR database at http://www.sec.gov. The contents of the Company’s Internet website are not incorporated into this report or into any other communication delivered to security holders or furnished to the SEC. Growth Strategy The Company’s strategy is one of value-added growth.Management believes that qualitative and sustainable growth of the Company, coupled with maintaining profitability, is currently the most appropriate path to providing good value for its shareholders.Prior to 2010, the Company’s growth had been primarily achieved organically.The Company attributes its reputation for focusing on customer service and satisfaction as one of the cornerstones to the Company’s success.The Company’s primary objectives are to improve profitability and operating efficiencies, increase market penetration in areas currently served and to continue an expansion strategy in appropriate market areas. The Company’s geographical expansion to date has primarily been concentrated along the I-5 corridor from Snohomish to Whatcom Counties; however, additional areas will be considered if they meet the Company’s criteria.Acquisition of banks or branches may also be used as a means of expansion if appropriate opportunities are presented.The primary factors considered in determining the areas of geographic expansion are the availability of knowledgeable personnel, such as managers and lending officers with experience in their fields of expertise, longstanding community presence and extensive banking relationships, customer demand and perceived market potential.On April 16, 2010 and September 24, 2010, the Bank acquired certain assets and assumed certain liabilities of City Bank and North County Bank, respectively, from the Federal Deposit Insurance Corporation (“FDIC”) in FDIC-assisted transactions.The acquisition of City Bank resulted in expansion into King County.In December 2012, the Bank opened its 31st branch in Woodinville, located in the northeast quadrant of King County. Management believes that adding customers to current branches and expanding into appropriate market places while managing up-front costs is an excellent way to build franchise value and increase business.The Company’s strategy is to support its employees in providing a high level of personal service to its customers while expanding the loan, deposit and investment products and other services that the Company offers.Maintenance of asset quality will be emphasized by controlling nonperforming assets and adhering to prudent underwriting standards.In addition, management will maintain its focus on improving operating efficiencies and internal operating systems to further manage noninterest expense. Growth requires expenditures of substantial sums to purchase or lease real property and equipment and to hire experienced personnel.New branch offices are often not profitable for a period of time after opening and management expects that earnings may be negatively affected in the short term. Market Areas The Company’s principal subsidiary, Whidbey Island Bank, provides services through 31 bank branches in 6 counties located in northwestern Washington. The Company’s primary market area currently consists of Island, King, San Juan, Skagit, Snohomish and Whatcom counties.Although the Pacific Northwest is typically associated with industries such as computer technology, aerospace and coffee, the Company’s market encompasses distinct economies that are somewhat removed from the Seattle metropolitan region. Island County’s largest population center, Oak Harbor, is dominated by a large military presence with naval operations at NAS Whidbey Island.The jobs generated by NAS Whidbey contribute significantly to the county’s economy.Other primary industries providing employment for county residents are: education; health and social services; retail trade; and, manufacturing.Due to its natural beauty, the county attracts tourism and has a number of retirement communities. -2- Table of Contents King County is the most populous county in Washington and is the largest business center in both the state of Washington and Pacific Northwest.The county is home to some of the world’s most successful businesses including Amazon, Boeing, Costco, Microsoft and Starbucks.King County is a leading global center for several emerging industries, including aerospace, biotechnology, clean technology, information technology and international trade and logistics. The economy of San Juan County is predominantly comprised of retail trade, tourism, finance and insurance and real estate services.The county is known for its beautiful locale, which attracts many visitors, and serves as a second home to an affluent sector of the population. The economy of Skagit County is primarily comprised of agriculture, fishing, wood products, tourism, international trade and specialized manufacturing.With its accessible ports and refineries, Skagit County is the center of the state’s petroleum industry. Snohomish County industrial sectors include aerospace, biotechnology, and electronics, as well as a military naval base and large retail influences. Whatcom County, which borders Canada, has an economy with a prominent manufacturing base, as well as a significant academic-research and vocational-technical base, as it is the home of Western Washington University, one of Washington’s largest four-year academic centers.The United States Customs and Border Patrol and municipal, county and state governments give Whatcom County an additional employment base. The Company operates in a highly competitive banking environment, competing for deposits, loans and other financial services with a number of larger and well-established commercial banks, savings banks, savings and loan associations, credit unions and other institutions, including nonbanking financial services companies. Some of the Bank’s competitors are not subject to the same regulations as the Bank and may have lower operating costs.Larger institutions have substantially higher lending limits, and may offer certain services that the Bank does not provide.Federal law allows mergers or other combinations, relocations of a bank’s main office and branching across state lines.Recent amendments to the federal banking laws to eliminate certain barriers between banking and commercial firms are expected to result in even greater competition in the future.Although the Company has been able to compete effectively in its market areas to date, there can be no assurance that the Company's competitive efforts will continue to be successful. -3- Table of Contents Executive Officers of the Company The following table sets forth certain information about the executive officers of the Company: Name Age Position Has served as an executive officer of the Company or Bank since John L. Wagner 69 President and Chief Executive Officer/Washington Banking Company Bryan McDonald 41 President and Chief Executive Officer/Whidbey Island Bank Richard A. Shields 53 Executive Vice President and Chief Financial Officer George W. Bowen 64 Executive Vice President and Chief Banking Officer Edward Eng 50 Executive Vice President and Chief Administrative Officer Daniel E. Kuenzi 48 Executive Vice President and Chief Credit Officer John L. Wagner. Mr. Wagner has been the President and Chief Executive Officer of WBCO since October 2008 and was the President and Chief Executive Officer of the Bank from April 2007 through December 2011. He joined the Bank in 1999 as Senior Vice President and Regional Manager in Whatcom County. In 2002, Mr. Wagner was selected to oversee branch administration and was promoted to COO in 2004. Mr. Wagner has an extensive background in banking and international finance as well as comprehensive administrative experience as former President of Bank of Washington in Bellingham, Washington. Bryan McDonald. Mr. McDonald was promoted to President and Chief Executive Officer of the Bank as of January 1, 2012. Mr. McDonald joined the Bank in 2006 as Commercial Banking Manager and he served as Senior Vice President and Chief Operating Officer of the Bank from April 1, 2010 until his promotion to Executive Vice President on August 26, 2010. Mr. McDonald has been serving in the banking industry since 1994, including in regional commercial lending management roles since 1996 for Washington Mutual and Peoples Bank. Richard A. Shields. Mr. Shields is the Executive Vice President and Chief Financial Officer of the Company and the Bank. Mr. Shields joined the Bank in 2004 and has over 20 years of experience in various accounting-related positions with Pacific Northwest-based banks. From November 1998 until October 2004, he was the Vice President and Controller at a bank in the Pacific Northwest that grew substantially both organically and through multiple acquisitions. George W. Bowen. Mr. Bowen was promoted to Executive Vice President and Chief Banking Officer effective January 1, 2012. Mr. Bowen’s responsibilities include overseeing retail, mortgage and commercial customer-related business lines. He has over 40 years experience in commercial lending, retail banking, and various management positions. Mr. Bowen has an MBA from Western Washington University. Prior to joining Whidbey Island Bank in 2010, Mr. Bowen was Senior Executive Vice President and Chief Lending Officer at Peoples Bank, a position he had held since 1996. -4- Table of Contents Edward Eng. Mr. Eng was promoted to Executive Vice President and Chief Administrative Officer effective January 1, 2012 and has responsibility over the Bank’s backroom support functions and project management. Mr. Eng is a CPA with an MBA from the University of Washington. In addition to experience in public accounting, he has 22 years of banking experience covering accounting, finance, technology, M&A, loan operations and compliance.Mr. Eng was the Division Finance Officer within the commercial banking group of Washington Mutual from 2005 to 2009. He worked as an independent consultant during 2009 and 2010. The Bank engaged him for consulting services in 2010 prior to Mr. Eng accepting the FDIC Loss Share Reporting and Accounting Manager position with the Bank in December 2010. Daniel E. Kuenzi. Mr. Kuenzitook over as Executive Vice President and Chief Credit Officer on January 1, 2012.Mr. Kuenzi started with Whidbey Island Bank in 2007 as a Commercial Banking Team Leader, then a Region Manager, and transitioned into the role of Senior Credit Administrator in 2010. Mr. Kuenzi has accumulated more than 20 years of commercial credit, lending, and management experience through his positions at Wells Fargo Bank, Washington Mutual, US Bank and Whidbey Island Bank. Employees The Company had 467 full time equivalent employees at December 31, 2012.None of the Company’s employees are covered by a collective bargaining agreement or represented by a collective bargaining group.Management considers its relations with employees to be good. Supervision and Regulation The Company is a bank holding company within the meaning of the Bank Holding Company Act of 1956 (“BHC Act”) registered with and subject to examination by the Board of Governors of the Federal Reserve System and the Federal Reserve Bank of San Francisco (“FRB”).The Bank is a Washington state-chartered commercial bank and is subject to examination, supervision and regulation by the Washington State Department of Financial Institutions–Division of Banks (“Division”).The FDIC insures the Bank’s deposits and in that capacity also regulates the Bank. The following discussion provides an overview of the extensive regulatory framework applicable to the Company and the Bank. Laws and regulations governing the Company and the Bank are primarily designed to protect depositors, consumers, the Deposit Insurance Fund and the banking system, rather than shareholders. To the extent that this section describes statutory and regulatory provisions, it is qualified by reference to those provisions. The Company’s earnings and activities are affected by legislation, by actions of the FRB, the Division, the FDIC and other regulators, by local legislative and administrative bodies, and by decisions of federal and Washington State courts. These include limitations on the ability of the Bank to pay dividends to the Company, and numerous federal and state consumer protection laws imposing requirements on the making, enforcement, and collection of consumer loans, and restrictions by regulators on the sale of mutual funds and other uninsured investment products to customers.Additional legislation may be enacted or regulations imposed to further regulate banking and financial services or to limit finance charges or other fees or charges earned in such activities.We anticipate significant additional regulation and increased compliance costs in the current environment. Bank Holding Company Regulation.As a bank holding company, the Company is subject to regulation, supervision and examination by the FRB. In general, the BHC Act limits the business of bank holding companies to owning or controlling banks and engaging in other activities closely related to banking. The Company must file reports with and provide the Federal Reserve such additional information as it may require. Congress enacted major federal financial institution reform legislation in 1999, allowing bank holding companies to elect to become financial holding companies.In addition to activities previously permitted bank holding companies, financial holding companies may engage in nonbanking activities that are financial in nature, such as securities, insurance and merchant banking activities, subject to certain limitations. -5- Table of Contents The activities of bank holding companies, such as the Company, that are not financial holding companies, are generally limited to managing or controlling banks.A bank holding company is required to obtain the prior approval of the FRB for the acquisition of more than 5% of the outstanding shares of any class of voting securities or substantially all of the assets of any bank or bank holding company.Nonbank acquisitions by bank holding companies such as the Company are generally limited to 5% of voting shares of a company and activities previously determined by the FRB by regulation or order to be so closely related to banking as to be a proper incident to banking or managing or controlling banks. Transactions with Affiliates. There are various legal restrictions on transactions between the Company and any nonbank subsidiaries, and between the Company and the Bank.With certain exceptions, federal law also imposes limitations on, and requires collateral for, extensions of credit by insured depository institutions, such as the Bank, to their nonbank affiliates, such as the Company.These regulations limit the Company’s ability to obtain funds from the Bank for its liquidity needs. Tying Arrangements. The Company is prohibited from engaging in certain tie-in arrangements in connection with any extension of credit, sale or lease of property or furnishing of services. For example, with certain exceptions, neither the Company nor its subsidiaries may condition an extension of credit to a customer on either (i) a requirement that the customer obtain additional services provided by us; or (ii) an agreement by the customer to refrain from obtaining other services from a competitor. Support of the Bank. Under Federal Reserve policy, the Company is expected to act as a source of financial and managerial strength to the Bank. The Company is required to commit, as necessary, resources to support the operations of the Bank. Any loans a bank holding company makes to its subsidiary banks are subordinate to deposits and other indebtedness of those subsidiary banks. State Law Restrictions.As a Washington corporation, the Company is subject to certain limitations and restrictions under Washington corporate law, including those related to indemnification of directors, distributions to shareholders, transactions involving directors, officers or interested shareholders, maintenance of books, records, and minutes, and observance of corporate formalities. Consumer Privacy.The Gramm-Leach-Bliley Act (“GLB Act”) included the most extensive consumer privacy provisions ever enacted by Congress.These provisions, among other things, require full disclosure of the Company’s privacy policy to consumers and mandate offering the consumer the ability to “opt out” of having non-public personal information disclosed to third parties.Pursuant to these provisions, the federal banking regulators have adopted privacy regulations.In addition, the states are permitted to adopt more extensive privacy protections through legislation or regulation. Interstate Banking and Branching. The Riegle-Neal Interstate Banking and Branching Efficiency Act of 1994 (“Interstate Act”) permits nationwide interstate banking and branching under certain circumstances.Subject to certain limitations and restrictions, a bank holding company, with prior approval of the FRB, may acquire an out-of-state bank.Banks in states that do not prohibit out-of-state mergers may merge with the approval of the appropriate federal banking agency.The Dodd-Frank Act removed Interstate Act restrictions on de novo branching across state lines and banks can now open a new branch or purchase a branch in another state to the same extent that a bank chartered in such state may do. -6- Table of Contents Federal and State Bank Regulation.Among other things, applicable federal and state statutes and regulations which govern a bank’s activities relate to minimum capital requirements, required reserves against deposits, investments, loans, legal lending limits, mergers and consolidations, borrowings, issuance of securities, payment of dividends, establishment of branches and other aspects of its operations.The Division and the FDIC also have authority to prohibit banks under their supervision from engaging in what they consider to be unsafe and unsound practices. The Bank is required to file periodic reports with the FDIC and the Division and is subject to periodic examinations and evaluations by those regulatory authorities.The FDIC and the Division may each accept the results of an examination by the other in lieu of conducting an independent examination. In the liquidation or other resolution of a failed insured depository institution, deposits in offices and certain claims for administrative expenses and employee compensation are afforded a priority over other general unsecured claims, including nondeposit claims, and claims of a parent company such as the Company.Such priority creditors would include the FDIC, which succeeds to the position of insured depositors. Insider Credit Transactions. Banks are subject to restrictions on extensions of credit to executive officers, directors, principal shareholders or any related interests of such persons. “Insider” transactions must be made on substantially the same terms, including interest rates and collateral, and follow credit underwriting procedures that are at least as stringent as those prevailing at the time for comparable transactions with persons not covered above and who are not employees.In addition, such transactions must not involve more than the normal risk of repayment or present other unfavorable features. Banks are also subject to certain lending limits and restrictions on overdrafts to insiders. A violation of these restrictions may result in the assessment of substantial civil monetary penalties, the imposition of a cease and desist order, and other regulatory sanctions. Management. Federal law sets forth circumstances under which officers or directors of a bank may be removed by the institution’s federal supervisory agency and prohibits management personnel of a bank from serving as a director or in other management positions of another financial institution whose assets exceed a specified amount or which has an office within a specified geographic area. Additional Safety and Soundness Standards. Federal law imposes certain non-capital safety and soundness standards upon banks. These standards cover internal controls, information systems and internal audit systems, loan documentation, credit underwriting, interest rate exposure, asset growth, compensation, fees and benefits, such other operational and managerial standards as the agency determines to be appropriate, and standards for asset quality, earnings and stock valuation. An institution that fails to meet these standards must develop a plan acceptable to its regulators, specifying the steps that the institution will take to meet the standards. Failure to submit or implement such a plan may subject the institution to regulatory sanctions. -7- Table of Contents Federal Deposit Insurance.Substantially all deposits with the Bank are insured up to applicable limits by the Deposit Insurance Fund (“DIF”) of the FDIC and are subject to deposit insurance assessments to maintain the DIF. The FDIC uses a risk-based assessment system that imposes insurance premiums based upon a bank’s capital level and supervisory ratings. The base assessment rates under the Federal Deposit Insurance Reform Act of 2005 (“Reform Act”), enacted in February 2006, ranged from $0.02 to $0.40 per $100 of deposits annually. In December 2008, the FDIC adopted a rule that amended the system for risk-based assessments and changed assessment rates in attempt to restore targeted reserve ratios in the DIF. Effective January1, 2009, the risk-based assessment rates were uniformly raised by seven basis points (annualized). On February27, 2009, the FDIC adopted further modified the risk-based assessment system, effective April1, 2009, to effectively require larger risk institutions to pay a larger share of the assessment. The final assessment rates ranged from $0.07 to $0.775 per $100 of deposits annually. Initial base assessment rates for well managed, well capitalized institutions ranged from $0.12 to $0.16 per $100 of deposits annually. The Bank’s assessment rate for 2012 fell within this range. In October 2010, the FDIC adopted a new DIF restoration plan to ensure that the fund reserve ratio reaches 1.35% by September30, 2020, as required by the Dodd-Frank Act. Under the new restoration plan, the FDIC will forego the uniform three basis point increase in initial assessment rates schedules for January1, 2011, and maintain the current schedule of assessment rates. At least semi-annually, the FDIC will update its loss and income projections for the DIF and, if needed, increase or decrease assessment rates. The FDIC has proposed additional rules to change the deposit insurance assessment system. In 2006, the Reform Act increased the deposit insurance limit for certain retirement plan deposit accounts from $100,000 to $250,000. The basic insurance limit for other deposits, including individuals, joint account holders, businesses, government entities, and trusts, remained at $100,000. The Reform Act also provided for the merger of the two deposit insurance funds administered by the FDIC, the Bank Insurance Fund (“BIF”) and the Savings Association Insurance Fund (“SAIF”), into the DIF. On October3, 2008, the Emergency Economic Stabilization Act of 2008 (“EESA”) temporarily raised the basic limit on federal deposit insurance coverage from $100,000 to $250,000 per depositor. The basic deposit insurance limit would have returned to $100,000 after December31, 2009. On May20, 2009, the Helping Families Save Their Homes Act extended the temporary increase in the standard maximum deposit insurance amount to $250,000 per depositor through December31, 2013. The standard maximum deposit insurance amount would return to $100,000 on January1, 2014. The Dodd-Frank Act permanently raises the current standard maximum federal deposit insurance amount from $100,000 to $250,000 per qualified account. In November 2008, the FDIC approved the final rule establishing the Transaction Account Guarantee Program (“TAGP”) as part of the Temporary Liquidity Guarantee Program (“TLGP”). Under this program, effective immediately and through December31, 2009, all noninterest bearing transaction accounts became fully guaranteed by the FDIC for the entire amount in the account. This unlimited coverage also extended to NOW accounts (interest bearing deposit accounts) earning an interest rate no greater than 0.50% and all IOLTAs (lawyers’ trust accounts). Coverage under the TAGP, funded through insurance premiums paid by participating financial institutions, was in addition to and separate from the additional coverage announced under EESA. In August 2009, the FDIC extended the TAGP portion of the TLGP through June30, 2010. In June 2010, the FDIC extended the TAGP portion of the TLGP for an additional six months, from July1, 2010 to December31, 2010. The rule required that interest rates on qualifying NOW accounts offered by banks participating in the program be reduced to 0.25% from 0.50%. The rule provided for an additional extension of the program, without further rulemaking, for a period of time not to exceed December31, 2011. The Bank elected to participate in the TAGP program through the extended period. The Dodd-Frank Act provided for unlimited deposit insurance for noninterest bearing transactions accounts (excluding NOW, but including IOLTAs) beginning December31, 2010 for a period of two years. The TAGP expired as of December 31, 2012 and the FDIC no longer provides separate, unlimited deposit insurance under that program. -8- Table of Contents The FDIC may terminate the deposit insurance of any insured depository institution if it determines that the institution has engaged in or is engaging in unsafe and unsound banking practices, is in an unsafe or unsound condition or has violated any applicable law, regulation or order or any condition imposed in writing by, or pursuant to, any written agreement with the FDIC. Community Reinvestment Act.The Community Reinvestment Act (CRA) requires that, in connection with examinations of financial institutions within their jurisdiction, regulators must evaluate the records of financial institutions in meeting the credit needs of their local communities, including low and moderate income neighborhoods, consistent with the safe and sound operation of those banks.These factors are also considered in evaluating mergers, acquisitions and applications to open a branch or facility. Capital Adequacy.The Company and the Bank are subject to risk-based capital and leverage guidelines issued by federal banking agencies for banks and bank holding companies.These agencies are required by law to take specific prompt corrective actions with respect to institutions that do not meet minimum capital standards. As of December 31, 2012, the Company and the Bank exceeded the minimum capital standards. Broad regulatory authority is given to the FDIC if capital levels drop below minimum standards including restrictions on growth, acquisition, branching and new lines of business as well as interest rate restrictions on deposit gathering activities. Dividends.The Bank is subject to restrictions on the payment of cash dividends to the Company.The principal source of the Company’s cash flow is dividends received from the Bank, the issuance of junior subordinated debentures, and cash received from the exercise of stock options.Regulatory authorities may prohibit banks and bank holding companies from paying dividends which would constitute an unsafe or unsound banking practice.In addition, a bank may not pay cash dividends if that payment could reduce the amount of its capital below that necessary to meet the “adequately capitalized” level in accordance with regulatory capital requirements.Also, the payment of cash dividends by the Bank must satisfy a net profits test and an undivided profits test or the Bank must obtain prior approval of its regulators before such dividend is paid.The net profits test limits the dividend declared in any calendar year to the net profits of the current year plus retained net income of the preceding two years.The undivided profits test limits the dividends declared to the undivided profits on hand after deducting bad debts in excess of the allowance for loan and lease losses.Washington law also provides that no cash dividend may be paid if, after giving effect to the dividend, (1) a corporation would not be able to pay its debts as they become due in the usual course of business, or (2) a corporation’s total assets would be less than the sum of its total liabilities. The Company is limited in its ability to pay dividends to its shareholders.FRB policy states that bank holding companies should pay cash dividends on common stock only out of income available over the past year and only if prospective earnings retention is consistent with the organization's expected future needs and financial condition.The policy provides that bank holding companies should not maintain a level of cash dividends that undermines the bank holding company's ability to serve as a source of strength to its banking subsidiaries. Various federal and state statutory provisions also limit the amount of dividends that subsidiary banks can pay to their holding companies without regulatory approval. Additionally, depending upon the circumstances, the FDIC or the Division could take the position that paying a dividend would constitute an unsafe or unsound banking practice. -9- Table of Contents Federal Securities Laws; Sarbanes-Oxley Act of 2002; and NASDAQ Listing Standards:The Company is also subject to the periodic reporting, information disclosure, proxy solicitation, insider trading restrictions and other requirements of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) as well as provisions of the Sarbanes-Oxley Act of 2002. The Sarbanes-Oxley Act represents significant federal involvement in matters traditionally left to state regulatory systems, such as the regulation of the accounting profession, and regulation of the relationship between a Board of Directors and management and between a Board of Directors and its committees. Key components of the Sarbanes-Oxley Act are follows: · A prohibition on personal loans by the Company to its directors and executive officers except loans made by the Bank in accordance with federal banking regulations; · Independence requirements for Board audit committee members and the Company’s auditors; · Certification of Exchange Act reports by the chief executive officer, chief financial officer and principal accounting officer; · Disclosure of off-balance sheet transactions; · Expedited reporting of stock transactions by insiders; and, · Increased criminal penalties for violations of securities laws. The Sarbanes-Oxley Act also requires: · Management to establish, maintain and evaluate disclosure controls and procedures; · Management to report on its annual assessment of the effectiveness of internal controls over financial reporting; and, · The Company’s external auditor to attest to the effectiveness of internal controls over financial reporting. The SEC has adopted regulations to implement various provisions of the Sarbanes-Oxley Act, including disclosures in periodic filings pursuant to the Exchange Act. Also, in response to the Sarbanes-Oxley Act, NASDAQ adopted new corporate governance standards for listed companies.The Company must comply with NASDAQ listing standards to remain a listed company. USA Patriot Act of 2001.Under the USA Patriot Act of 2001 (“Patriot Act”), adopted by the U.S. Congress on October 26, 2001 to combat terrorism, FDIC-insured banks and commercial banks are required to increase their due diligence efforts for correspondent accounts and private banking customers. The Patriot Act requires the Bank to engage in additional record keeping or reporting, requiring identification of owners of accounts, or of the customers of foreign banks with accounts, and restricting or prohibiting certain correspondent accounts. Emergency Economic Stabilization Act of 2008 (EESA).EESA granted broad powers to the U.S. Department of the Treasury, the FDIC and the Federal Reserve to stabilize the financial markets under the following programs: • the Troubled Asset Relief Program, including the Capital Purchase Program, allocated $250 billion to Treasury to purchase troubled assets and make investments in senior preferred shares and warrants to purchase common stock from approved financial institutions; • the Temporary Liquidity Guaranty Program authorized the FDIC to insure newly issued senior unsecured debt and insure the total balance in noninterest bearing transactional deposit accounts of those institutions who elect to participate; and • the Commercial Paper and Money Market Investor Funding Facilities authorized the Federal Reserve Bank of New York to purchase rated commercial paper from U.S. companies and to purchase money market instruments from U.S. money market mutual funds. -10- Table of Contents Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”).As a result of the recent financial crises, on July 21, 2010, the Dodd-Frank Act was signed into law. The Dodd-Frank Act has had and isexpected to continue to have a broad impact on the financial services industry, including significant regulatory and compliance changes and changes to corporate governance matters affecting public companies. Many of the requirements called for in the Dodd-Frank Act will be implemented over time and most will be subject to implementing regulations over the course of several years. Among other things, the Dodd-Frank Act: · centralizes responsibility for consumer financial protection by creating the Consumer Financial Protection Bureau, a new agency responsible for implementing, examining and enforcing compliance with federal consumer financial laws; · applies the same leverage and risk-based capital requirements that apply to insured depository institutions to bank holding companies; · excludes the proceeds of trust preferred securities from Tier 1 capital except for trust preferred securities issued before May19, 2010 by bank holding companies, like the Company, with less than $15 billion in assets at December31, 2009; · changes the assessment base for federal deposit insurance from the amount of insured deposits to consolidated assets less tangible capital; · requires the SEC to complete studies and develop rules or approve stock exchange rules regarding various investor protection issues, including shareholder access to the proxy process, and various matters pertaining to executive compensation and compensation committee oversight; · makes permanent the $250,000 limit for federal deposit insurance and provided unlimited federal deposit insurance until December 31, 2012, for noninterest bearing transaction accounts; · removes prior restrictions on interstate de novo branching; · repeals the federal prohibitions on the payment of interest on demand deposits, thereby permitting depository institutions to pay interest on business transaction and other accounts; · gives the FDIC authority to unwind large failing financial firms; · extended the FDIC’s Transaction Account Guarantee (TAG) program to December31, 2012; · authorizes banks to pay interest on business checking accounts, which is likely to significantly increase our interest expense; · adopts various mortgage lending and predatory lending provisions; · requires federal regulators jointly to prescribe regulations mandating that financial institutions with more than $1 billion in assets to disclose to their regulators their incentive compensation plans to permit the regulators to determine whether the plans provide executive officers, employees, directors or principal shareholders with excessive compensation, fees or benefits; or could lead to material financial loss to the institution;and · imposes a number of requirements related to executive compensation that apply to all public companies, such as prohibition of broker discretionary voting in connection with a shareholder vote on executive compensation; mandatory shareholder “say on pay” (every one to three years) and “say on golden parachutes”; and clawback of incentive compensation from current or former executive officers following any accounting restatement. The Company anticipates that the Dodd-Frank Act, directly and indirectly, will impact the business of the Company and the Bank and increase compliance costs. -11- Table of Contents New Proposed Capital Rules.In connection with the enactment of the Dodd-Frank Act, in June 2012, the Federal Reserve, FDIC and the Office of the Comptroller of the Currency approved proposed rules that would substantially amend the regulatory risk-based capital rules applicable to the Company and the Bank. The proposed rules implement the “Basel III” regulatory capital reforms and changes required by the Dodd-Frank Act. “Basel III” refers to various documents released by the Basel Committee on Banking Supervision. The proposed rules were subject to a public comment period that has expired and there is no date set for the adoption of final rules. The proposed rules include new minimum risk-based capital and leverage ratios, which would be phased in during 2013 and 2014, and would refine the definitions of what constitutes “capital” for purposes of calculating those ratios. The proposed new minimum capital level requirements applicable to the Company and the Bank under the proposals would be: (i) a new common equity Tier 1 capital ratio of 4.5%; (ii) a Tier 1 capital ratio of 6% (increased from 4%); (iii) a total capital ratio of 8% (unchanged from current rules); and (iv) a Tier 1 leverage ratio of 4%. The proposed rules would also establish a “capital conservation buffer” of 2.5% above each of the new regulatory minimum capital ratios, which would result in the following minimum ratios: (i) a common equity Tier 1 capital ratio of 7.0%, (ii) a Tier 1 capital ratio of 8.5% and (iii) a total capital ratio of 10.5%. The new capital conservation buffer requirement would be phased in beginning in January 2016 at 0.625% of risk-weighted assets and would increase each year until fully implemented in January 2019. An institution would be subject to limitations on paying dividends, engaging in share repurchases and paying discretionary bonuses if its capital level falls below the buffer amount. These limitations would establish a maximum percentage of eligible retained income that could be utilized for such actions. The proposed rules also implement other revisions to the current capital rules, such as recognition of all unrealized gains and losses on available-for-sale debt and equity securities, and provide that instruments that will no longer qualify as capital would be phased out over time. The federal bank regulatory agencies also proposed revisions to the prompt corrective action framework, which is designed to place restrictions on insured depository institutions, including the Bank, if their capital levels begin to show signs of weakness. These revisions would take effect January 1, 2015. Under the prompt corrective action requirements, insured depository institutions would be required to meet the following increased capital level requirements in order to qualify as “well capitalized:” (i) a new common equity Tier 1 risk-based capital ratio of 6.5%; (ii) a Tier 1 risk-based capital ratio of 8% (increased from 6%); (iii) a Total risk-based capital ratio of 10% (unchanged from current rules); and (iv) a Tier 1 leverage ratio of 5% (unchanged from the current rules). The proposed rules set forth certain changes for the calculation of risk-weighted assets and utilize an increased number of credit risk and other exposure categories and risk weights. In addition, the proposed rules also address: (i) a proposed alternative standard of creditworthiness consistent with Section 939A of the Dodd-Frank Act; (ii) revisions to recognition of credit risk mitigation; (iii) rules for risk weighting of equity exposures and past due loans; and (iv) revised capital treatment for derivatives and repo-style transactions. In particular, the proposed rules would expand the risk-weighting categories from the current four categories (0%, 20%, 50% and 100%) to a much larger and more risk-sensitive number of categories, generally ranging from 0% for U.S. government and agency securities, to 600% for certain equity exposures. Higher risk weights would apply to a variety of exposure categories. -12- Table of Contents American Recovery and Reinvestment Act of 2009. On February 17, 2009, the American Recovery and Reinvestment Act of 2009 (“ARRA”) was signed into law. ARRA is intended to help stimulate the economy through a combination of tax cuts and spending provisions applicable to a broad range of areas with an estimated cost of about $780 billion. ARRA also amended and enhanced executive compensation restrictions of EESA related to TARP Capital Purchase Program participants. Overdrafts. On November 17, 2009, the Board of Governors of the Federal Reserve System promulgated the Electronic Fund Transfer rule with an effective date of January 19, 2010 and a mandatory compliance date of July 1, 2010. The rule, which applies to all FDIC-regulated institutions, prohibits financial institutions from assessing an overdraft fee for paying automated teller machine (ATM) and one-time point-of-sale debit card transactions, unless the customer affirmatively opts in to the overdraft service for those types of transactions. The opt-in provision establishes requirements for clear disclosure of fees and terms of overdraft services for ATM and one-time debit card transactions. This rule has had an adverse impact on our noninterest income. Effects of Governmental Monetary Policies Profitability in banking depends on interest rate differentials.In general, the difference between the interest earned on a bank’s loans, securities and other interest-earning assets and the interest paid on a bank’s deposits and other interest-bearing liabilities is the major source of a bank’s earnings.Thus, the earnings and growth of the Company are affected not only by general economic conditions, but also by the monetary and fiscal policies of the United States and its agencies, particularly the FRB.The FRB implements national monetary policy for such purposes as controlling inflation and stimulating economic activity by its open market operations in United States government securities, control of the discount rate applicable to borrowing from the FRB, and the establishment of reserve requirements against certain deposits.The actions of the FRB in these areas influence the growth of bank loans, investments and deposits, and also affect interest rates charged on loans and paid on deposits.The nature and impact of future changes in monetary policies and their impact on the Company are not predictable. -13- Table of Contents Item 1A. Risk Factors Historical performance may not be indicative of future performance and, as noted elsewhere in this report, the Company has included forward-looking statements about its business, plans and prospects that are subject to change. Forward-looking statements are particularly located in, but not limited to, the sections Item 1- Business and Item 7- Management’s Discussion and Analysis of Financial Condition and Results of Operations. In addition to the other risks or uncertainties contained in this report, the following risks may affect operating results, financial condition and cash flows. If any of these risks occur, either alone or in combination with other factors, the Company’s business, financial condition or operating results could be adversely affected. Moreover, readers should note this is not an exhaustive list; some risks are unknown or not quantifiable, and other risks that are currently perceived as immaterial may ultimately prove more significant than expected.Statements about plans, predictions or expectations should not be construed to be assurances of performance or promises to take a given course of action. Additional deterioration in the real estate market would lead to additional losses, which could have a material adverse effect on the Company’s business, financial condition and results of operations. Approximately 87% of the Company’s non-covered loan portfolio is secured by real estate, the majority of which is commercial real estate. As a result of increased levels of commercial and consumer delinquencies and declining real estate values, the Company has experienced higher levels of net charge-offs and allowances for loan losses. Continued increases in commercial and consumer delinquency levels or continued declines in real estate market values would result in additional net charge-offs and provision for loan losses, which could have a material adverse effect on the Company’s business, financial condition and results of operations and prospects. Future loan losses may exceed the allowance for loan losses. The Company has established a reserve for possible losses expected in connection with loans in the credit portfolio.This allowance reflects estimates of the collectability of certain identified loans, as well as an overall risk assessment of total loans outstanding.The determination of the amount of loan loss allowance is subjective; although the method for determining the amount of the allowance uses criteria such as risk ratings and historical loss rates, these factors may not be adequate predictors of future loan performance. Accordingly, the Company cannot offer assurances that these estimates ultimately will prove correct or that the loan loss allowance will be sufficient to protect against losses that ultimately may occur. If the loan loss allowance proves to be inadequate, it may require unexpected charges to income, which would adversely impact results of operations and financial condition.Moreover, bank regulators frequently monitor banks' loan loss allowances, and if regulators were to determine that the allowance was inadequate, they may require the Company to increase the allowance, which also would adversely impact results of operations and financial condition. Nonperforming loans take significant time and expense to resolve and adversely affect our results of operations and financial condition. The Company expects to incur losses related to elevated levels of nonperforming loans.The Company does not record interest income on nonaccrual loans, which adversely affects its income.Loan administration costs increase as the Company attempts to resolve nonperforming loans and as it receives collateral through foreclosures or other proceedings.Increases in levels of nonperfoming loans may impact the capital levels the FDIC expects the Bank to maintain. Defaults may negatively impact the Company. Credit risk arises from the possibility that losses will be sustained if a significant number of borrowers, guarantors and related parties fail to perform in accordance with the terms of their loans.The Company has adopted underwriting and credit monitoring procedures and credit policies, including the establishment and review of the allowance for credit losses, which management believes are appropriate to minimize risk by assessing the likelihood of nonperformance, tracking loan performance and diversifying the credit portfolio.These policies and procedures, however, may not prevent unexpected losses that could materially affect results of operations. -14- Table of Contents The Company’s operations are geographically concentrated in Northwest Washington State and therefore are affected by local economic conditions. Substantially all of the Company’s business is derived from a five-county area in northwest Washington State.Employment opportunities within these communities have traditionally been primarily in the areas of military spending, oil and gas industries, tourism and manufacturing. While the Company’s expansion strategy has been built around these growing and diverse geographic markets, the Company’s business is, and will remain, sensitive to economic factors that relate to these industries and to local and regional business conditions.As a result, local or regional economic downturns, or downturns that disproportionately affect one or more of the key industries in the Company’s markets, may have a more pronounced effect upon the Company’s business than they might on an institution that is more broadly diverse in geographic concentration.The extent of the future impact of these events on economic and business conditions cannot be predicted; however, prolonged or acute fluctuations could have a material and adverse impact upon the Company’s results of operation and financial condition.There has been high unemployment and a decline in housing prices in the communities the Bank serves.If regional economic conditions do not improve, or worsen, the Company expects increased loan delinquencies and defaults, higher level of nonperforming assets and lower demand for its services. Acquisitions present significant challenges in integration and failure to realize expected cost savings and synergies could have an adverse impact. The Company may make opportunistic whole or partial acquisitions of other banks, branches, financial institutions, or related businesses from time to time that it expects to further its business strategy. These acquisitions could involve numerous risks, including lower than expected performance or higher than expected costs, difficulties related to integration, diversion of management’s attention from other business activities, changes in relationships with customers, and the potential loss of key employees. Any possible acquisition will be subject to regulatory approval, and there can be no assurance that the Company will be able to obtain such approval.The Company may not be successful in identifying acquisition candidates, integrating acquired institutions, or preventing deposit erosion or loan quality deterioration at acquired institutions.Competition for acquisitions in the Company’s market area is highly competitive, and the Company may not be able to acquire other institutions on attractive terms.There can be no assurance that the Company will be successful in completing or will even pursue future acquisitions, or if such transactions are completed, that it will be successful in integrating acquired businesses into its operations. The Company’s ability to grow may be limited if it chooses not to pursue or is unable to successfully make acquisitions in the future. A rapid change in interest rates could reduce the Company’s net interest margin, net interest income and fee income. The Company’s earnings are impacted by changing interest rates.Changes in interest rates affect the demand for new loans, the credit profile of existing loans, the rates received on loans and securities, and rates paid on deposits and borrowings. The relationship between the rates received on loans and securities and the rates paid on deposits and borrowings is known as the net interest spread.Based on the Company’s current volume and mix of interest-bearing liabilities and interest-earning assets, net interest spread could be expected to increase during times when interest rates rise in a parallel shift alongthe yield curve and, conversely, to decline during times of similar falling interest rates.Exposure to interest rate risk is managed by monitoring the re-pricing frequency of rate-sensitive assets and rate-sensitive liabilities over any given period.Although management believes the current level of interest rate sensitivity is reasonable, significant fluctuations in interest rates could potentially have an adverse affect on the Company’s business, financial condition and results of operations. -15- Table of Contents Tightening of credit markets and liquidity needs could result in higher funding costs, adversely affecting net income. Liquidity measures the ability to meet loan demand and deposit withdrawals and to service liabilities as they come due.Dramatic fluctuations in loan or deposit balances make it challenging to manage liquidity.A sharp reduction in deposits could force the Company to borrow heavily in the wholesale deposit market.In addition, rapid loan growth during periods of low liquidity could induce the Company to purchase federal funds from correspondent banks, borrow at the Federal Home Loan Bank of Seattle or Federal Reserve discount window, raise deposit interest rates or reduce lending activity.Wholesale deposits and federal funds or other sources for borrowings may not be available to us due to regulatory constraints, market upheaval or unfavorable terms. Internal control systems could fail to detect certain events. The Company is subject to many operating risks, including but not limited to data processing system failures and errors and customer or employee fraud. If such an event is not prevented or detected by the Company’s internal controls, and it is uninsured or is in excess of applicable insurance limits, it could have a significant adverse impact on the Company’s reputation in the business community and the Company’s business, financial condition, and results of operations. The Company’s operations could be interrupted if third party service providers experience difficulty, terminate their services, or fail to comply with banking regulations. The Company depends, and will continue to depend to a significant extent, on a number of relationships with third-party service providers.Specifically, the Company utilizes software and hardware systems for processing, essential web hosting, debit and credit card processing, merchant processing, Internet banking systems, and other processing services from third-party service providers. These vendors provide services that support our operations, including the storage and processing of sensitive consumer and business customer data, as well as our sales efforts. If these third-party service providers experience difficulties or terminate their services, and the Company is unable to replace them with other qualified service providers, the Company’s operations could be interrupted. If an interruption were to continue for a significant period of time, the Company’s business, financial condition, and results of operations could be materially adversely affected.A cyber security breach of a vendor’s system may result in theft of our data or disruption of business processes. A material breach of customer data security at a service provider’s site may negatively impact our business reputation and cause a loss of customers, result in increased expense to contain the event or require that the Company provide credit monitoring services for affected customers, result in regulatory fines and sanctions and result in litigation. In most cases, the Company will remain primarily liable to its customers for losses arising from a breach of a vendor’s data security system. The Company relies on its outsourced service providers to implement and maintain prudent cyber security controls. The Company has procedures in place to assess a vendor’s cyber security controls prior to establishing a contractual relationship and to periodically review assessments of those control systems. -16- Table of Contents The network and computer systems on which the Company depends could fail or experience a security breach. The Company’s computer systems could be vulnerable to unforeseen problems.Because the Company conducts part of its business over the Internet and outsources several critical functions to third parties, operations depend on the Company’s ability, and to a degree on the ability of third-party service providers, to protect computer systems and network infrastructure against damage from fire, power loss, telecommunications failure, mechanical failure, software errors, operator errors, physical break-ins, or similar catastrophic events. Any damage or failure that causes interruptions in operations could have a material adverse effect on the Company’s business, financial condition, and results of operations.The Company stores and processes sensitive consumer and business customer data as a routine part of its business. A cyber security breach may result in theft of data or disruption of our processing systems. Our inability to use or access information systems at critical points in time could unfavorably impact the timeliness of our operations. A material breach of customer data security may negatively impact our business reputation and cause a loss of customers, result in increased expense to contain the event or require that it provide credit monitoring services for affected customers, result in regulatory fines and sanctions and could result in class action litigation. Cyber security risk management programs are expensive to maintain and will not protect the Company from all risks associated with maintaining the security of customer data and the Company’s proprietary data from external and internal intrusions, disaster recovery and failures in the controls used by our vendors. In addition, a significant barrier to online financial transactions is the secure transmission of confidential information over public networks. The Company’s Internet banking system relies on encryption and authentication technology to provide the security and authentication necessary to effect secure transmission of confidential information. Advances in computer capabilities, new discoveries in the field of cryptography, fraud perpetrated by a customer, employee, or third-party, or other developments could result in a compromise or breach of the algorithms the Bank or our third-party service providers use to protect the confidentiality and integrity of data, including non-public customer information.If any such compromise of security were to occur, it could have a material adverse effect on our business, financial condition, and results of operations. The Company may not be able to replace key members of management or attract and retain qualified employees in the future. The Company depends on the services of existing management to carry out its business strategies. As the Company expands, it will need to continue to attract and retain additional management and other qualified staff. In particular, because the Company plans to continue to expand its locations and products and services, it will need to continue to attract and retain qualified banking personnel. Competition for such personnel is significant in the Company’s geographic market areas. The loss of the services of any management personnel, or the inability to recruit and retain qualified personnel in the future, could have an adverse effect on our results of operations, financial conditions, and prospects. -17- Table of Contents The Company’s banking operations are subject to extensive government regulation that is expected to become more burdensome, increase its costs and make it less competitive compared to financial services firms that are not subject to the same regulation. The Company is subject to government regulation that could limit or restrict its activities, which in turn could adversely impact operations.The financial services industry is regulated extensively.Federal and state banking regulation is designed primarily to protect the deposit insurance funds and consumers. These regulations can sometimes impose significant limitations on operations.Moreover, federal and state banking laws and regulations undergo frequent, significant changes. Changes in laws and regulations may affect the cost of doing business, limit permissible activities (including insurance and securities activities), or the Company’s competitive position in relation to credit unions, savings associations and other financial institutions.These changes could also reduce federal deposit insurance coverage, broaden the powers or geographic range of financial holding companies, alter the taxation of financial institutions, and change the structure and jurisdiction of various regulatory agencies. Federal monetary policy, particularly as implemented through the Federal Reserve System, can significantly affect credit availability. Other federal legislation such as the Sarbanes-Oxley Act can dramatically shift resources and costs to ensure adequate compliance.The Dodd-Frank Act, enacted in July 2010, has increased our overall costs of compliance.The Dodd-Frank Act and other recent legislative and regulatory initiatives contain provisions and requirements that could detrimentally affect the Company’s business by increasing capital requirements, subjecting us to more stringent consumer protection laws, increasing reporting obligations and costs, restricting income generating activities and requiring compliance with new corporate governance and executive compensation standards.In addition, increased regulation restricts our ability to conduct business consistent with historical practices, including aspects such as compensation, interest rates, new and inconsistent consumer protection regulations and mortgage regulation, among others. Congress or state legislatures could also adopt laws reducing the amount that borrowers are otherwise contractually required to pay under existing loan contracts, require lenders to extend or restructure certain loans or limit foreclosure and collection remedies.The Company cannot predict the substance or impact of pending or future legislation or regulation, or the application thereof.If we receive less than satisfactory results on regulatory examinations, we could be restricted from making acquisitions, adding branches, developing new lines of business or otherwise continuing our growth strategy. The financial services industry is highly competitive. Competition may adversely affect the Company’s performance.The financial services business is becoming increasingly competitive due to changes in regulation, technological advances, and the accelerating pace of consolidation among financial services providers.The Company faces competition both in attracting deposits and in originating loans.Competition for loan’s principally through the pricing of interest rates and loan fees, and the efficiency and quality of services.Increasing levels of competition in the banking and financial services industries may reduce market share or cause the prices charged for services to fall.Results may differ in future periods depending upon the nature or level of competition. The Company may be required to raise additional capital, which will depend on market conditions and the resultsof which could have a dilutive effect on existing shareholders. Our growth strategy may require additional capital.Also, continued elevated levels of nonperforming assets or higher regulatory capital requirements could require us to sell shares of our common stock.Shares of the Company’s common stock eligible for future sale, including those that may be issued in connection with the Company’s various stock option and equity compensation plans, in possible acquisitions, and any other offering of Company’s common stock for cash, could have a dilutive effect on the market for Company’s common stock and could adversely affect its market price. There are 35,000,000 shares of Company’s common stock authorized, of which 15,483,598 shares were outstanding at December 31, 2012. At the time the Company needs to raise capital, market conditions may be adverse and it may run the risk of not being able to meet capital requirements set by regulators or necessary for growth. -18- Table of Contents If the Company inaccurately determines the fair value of assets acquired, including the FDIC loss-sharing assets, its business, financial condition, results of operations, and future prospects could be materially and adversely affected. Management makes various assumptions and judgments about the collectability of acquired loans, including the creditworthiness of borrowers and the value of the real estate and other assets serving as collateral for the repayment of secured loans. In FDIC-assisted acquisitions that include loss-sharing agreements, the Company may record a loss-sharing asset that it considers adequate to absorb the indemnified portion of future losses which may occur in the acquired loan portfolio. The FDIC loss-sharing asset is accounted for on the same basis as the related acquired loans and OREO and primarily represents the present value of the cash flows the Company expects to collect from the FDIC under the loss-sharing agreements. If our assumptions are incorrect, significant earnings volatility can occur and the balance of the FDIC loss-sharing asset may at any time be insufficient to cover future loan losses, and credit loss provisions may be needed to respond to different economic conditions or adverse developments in the acquired loan portfolio. Any increase in future loan losses could have a negative effect on our operating results. FDIC-assisted acquisition opportunities may not become available and increased competition may make it more difficult for us to successfully bid on failed bank transactions. A part of our growth strategy is to pursue failing banks that the FDIC plans to place in receivership. The FDIC may not place banks that meet our strategic objectives into receivership. Failed bank transactions are attractive opportunities because of loss-sharing arrangements with the FDIC and our ability to determine the non-deposit liabilities that the Company assumes. The bidding process for failing banks could become very competitive and the FDIC does not provide information about bids until after the failing bank has been closed. The Companymay not be able to match or beat the bids of other acquirers unless it bid aggressively by increasing the premium paid on assumed deposits or reducing the discount bid on assets purchased, which could make the acquisition less attractive to us. If the goodwill the Company has recorded in connection with acquisitions becomes impaired, it could have an adverse impact on our results of operations. Accounting standards require that the Company account for acquisitions using the acquisition method of accounting. The Company evaluates its goodwill for impairment on an annual basis or more frequently if events or circumstances indicate that a potential impairment exists. Such evaluation is based on a variety of factors, including the quoted price of its common stock, market prices of common stock of other banking organizations, common stock trading multiples, discounted cash flows, and data from comparable acquisitions. There can be no assurance that future evaluations of goodwill will not result in impairment and ensuing write-down, which could be material, resulting in an adverse impact on our earnings and capital. The FDIC has increased insurance premiums to restore and maintain the federal deposit insurance fund, which has increased our costs and could adversely affect our business. In 2009, the FDIC imposed a special deposit insurance assessment of five basis points on all insured institutions, and also required insured institutions to prepay estimated quarterly risk-based assessments through 2012. The Dodd-Frank Act established 1.35% as the minimum deposit insurance fund reserve ratio. The FDIC has determined that the fund reserve ratio should be 2.0% and has adopted a plan under which it will meet the statutory minimum fund reserve ratio of 1.35% by the deadline of September30, 2020. The Dodd-Frank Act requires the FDIC to offset the effect on institutions with assets less than $10 billion of the increase in the statutory minimum fund reserve ratio to 1.35% from the former statutory minimum of 1.15%. The deposit insurance fund will likely suffer additional losses in the future due to failures of insured institutions. There can be no assurance that there will not be additional significant deposit insurance premium increases, special assessments or prepayments. Any significant premium increases or special assessments could have a material adverse effect on the Company’s financial condition and results of operations.Although premiums for 2012 were less than 2011, the Company expects premiums to remain relatively higher than before the Dodd-Frank Act. -19- Table of Contents Our ability to receive dividends from our banking subsidiary could affect our liquidity and ability to pay dividends. The Company is a separate and distinct legal entity from the Bank. It receives substantially all of its revenue from dividends from its banking subsidiary. In addition to capital raised at the holding company level, dividends from the Bank are the principal source of funds to pay dividends on our common stock and principal and interest on its outstanding debt. Federal and state laws and regulations limit the amount of dividends that the Bank may pay to the Company. Limitations on its ability to receive dividends from its subsidiary could have a material adverse effect on its liquidity and on its ability to pay dividends on common stock. Additionally, if the Bank’s earnings are not sufficient to make dividend payments to the Company while maintaining adequate capital levels, it may not be able to make dividend payments to its common shareholders or principal and interest payments on its outstanding debt. Significant legal or regulatory actions could subject us to substantial uninsured liabilities. From time to time, the Company is subject to claims and proceedings related to its operations.In addition, the Company could become subject to supervisory or enforcement actions by regulators, or criminal proceedings by prosecutorial authorities.In addition to defense costs, if the Company is subject to large monetary penalties or fines as a result of such claims or proceedings, it would suffer adverse financial consequences and reputational harm. The Company’s insurance coverage does not cover any civil money penalties or fines imposed by government authorities and may not cover all other claims that might be brought against it or continue to be available to it at a reasonable cost. Item 1B. Unresolved Staff Comments The Company has no unresolved staff comments from the Securities and Exchange Commission. Item 2. Properties The headquarters of the Company are located at 450 Southwest Bayshore Drive in Oak Harbor, WA in a building that is owned by the Company on leased land.The building also houses the Bank’s Oak Harbor branch.At December 31, 2012, the Bank conducted business at 31 branch locations, 19 of which are owned by the Bank, including the main office in Coupeville, WA, and 12 are leased under various agreements. The Bank’s branches are located in northwest Washington State in the following counties: Island, King, San Juan, Skagit, Snohomish and Whatcom. The Company owns two properties which are used for administrative purposes. The Company leases an additional administrative building. Item 3. Legal Proceedings The Company and its subsidiaries are, from time to time, defendants in, and are threatened with, various legal proceedings arising from regular business activities. Management believes that its liability for damages, if any, arising from current claims or contingencies will not have a material adverse effect on the Company’s results of operations, financial conditions or cash flows. Item 4. Mine Safety Disclosures Not applicable. -20- Table of Contents PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities The Company’s common stock is traded on the Nasdaq Global Select Market System under the symbol “WBCO.” The Company is aware that blocks of its stock are held in street name by brokerage firms. As a result, the number of shareholders of record does not include the actual number of beneficial owners of the Company’s stock.As of March 7, 2013, the Company’s common stock was held of record by approximately430 shareholders, a number which does not include beneficial owners who hold shares in “street name.” The following are the high and low adjusted closing prices for the Company’s stock as reported by Nasdaq and the quarterly cash dividends paid by the Company to its shareholders on a per share basis during 2012 and 2011: High Low Dividend High Low Dividend First quarter $ Second quarter Third quarter Fourth quarter The Company’s dividend policy requires the Board of Directors to review the Company’s financial performance, capital adequacy, cash resources, regulatory restrictions, economic conditions and other factors, and if such review is favorable, the Board may declare and pay dividends. The ability of the Company to pay dividends will depend on the profitability of the Bank, the need to retain or increase capital, the dividend restrictions imposed upon the Bank by applicable banking law and dividend restrictions imposed upon the Company under applicable corporate and banking law regulation. Although the Company anticipates payment of a regular quarterly cash dividend, future dividends are subject to these limitations and to the discretion of the Board of Directors, and could be reduced or eliminated. -21- Table of Contents Equity Compensation Plan Information The following table sets forth information about equity compensation plans that provide for the award of securities or the grant of options to purchase securities to employees and directors of the Company, its subsidiaries and its predecessors by merger that were in effect at December 31, 2012. Equity Compensation Plan Information (A) (B) (C) Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted average exercise price of outstanding options, warrants and rights (2) Number of securities remaining available for future issuance under equity compensation plans excluding securities reflected in column (A) Equity compensation plans approved by security holders 2005 stock incentive plan(1) $ Equity compensation plans not approved by security holder — — — Total $ The 2005 plan is currently the only stock award plan available for new grants. Weighted average exercise price is based solely on securities with an exercise price. Sales of Unregistered Securities The Company had no sales of unregistered securities during the fourth quarter of 2012. Purchases of Equity Securities The Company had no purchases of its equity securities during the fourth quarter of 2012. -22- Table of Contents Five-Year Stock Performance Graph The following chart, which is furnished not filed, compares the yearly percentage change in the cumulative shareholder return on the Company’s common stock during the five years ended December 31, 2012, with (1) the Total Return for the NASDAQ Stock Market Index (which is a broad nationally recognized index of stock performance by companies traded on the NASDAQ Market System and the NASDAQ Small Cap Market) (2) the Total Return Index for SNL Bank NASDAQ (comprised of banks listed on the NASDAQ National Market System) (3) Total Return for SNL Bank $500M to $1 Billion Bank Index (comprised of publicly-traded banks located in the U.S. with total assets between $500 million and $1 billion) and (4) Total Return for SNL Bank $1 Billion to $5 Billion Bank Index (comprised of publicly-traded banks located in the U.S. with total assets between $1 billion and $5 billion). The graph assumes $100 was invested on December 31, 2007, in the Company’s common stock and the comparison groups and assumes the reinvestment of all cash dividends prior to any tax effect and retention of all stock dividends. Period Ending Index 12/31/07 12/31/08 12/31/09 12/31/10 12/31/11 12/31/12 Washington Banking Company $ NASDAQ Composite SNL Bank NASDAQ SNL Bank $500M-$1B SNL Bank $1B-$5B Source : SNL Financial LC, Charlottesville, VA @ 2013 www.snl.com -23- Table of Contents Item 6. Selected Financial Data Consolidated Five-Year Statements of Income and Selected Financial Data The following table sets forth selected audited consolidated financial information and certain financial ratios for the Company. This information is derived in part from the audited consolidated financial statements and notes thereto of the Company set forth in Item 8- Financial Statements and Supplementary Data and should be read in conjunction with the Company’s financial statements and the management discussion set forth in Item 7- Management’s Discussion and Analysis of Financial Condition and Results of Operations. (dollars in thousands, except per share amounts) As of or for the Years Ended December 31, Operating data: Total interest income $ Total interest expense Net interest income Provision for loan losses Net interest income after provision Service charges on deposits Other noninterest income Total noninterest income Noninterest expense Income before income taxes Provision for income taxes Net income before preferred dividends Preferred dividends - - Net income available to common shareholders $ Average number of shares outstanding, basic Average number of shares outstanding, diluted Per share data: Net income per common share, basic $ Net income per common share, diluted Tangible book value per common share Dividends per common share Balance sheet data: Total assets $ Non-covered loans Covered loans - - Allowance for loan losses, non-covered loans Allowance for loan losses, covered loans - - Non-covered OREO Covered OREO - - Deposits Overnight borrowings - Other borrowed funds - - - Junior subordinated debentures Preferred securities - - - Total shareholders' equity -24- Table of Contents (dollars in thousands, except per share amounts) As of or for the Years Ended December 31, Selected performance ratios: Return on average assets % Return on average common equity % Net interest margin (fully tax-equivalent) % Net interest spread % Noninterest expense to average assets % Efficiency ratio (fully tax-equivalent) % Dividend payout ratio % Asset quality ratios: Nonperforming non-covered loans to period end non-covered loans % Allowance for loan losses, non-covered loans to period end non-covered loans % Allowance for loan losses, covered loans to period end covered loans % % % - - Allowance for loan losses, non-covered loans to nonperforming non-covered loans % Nonperforming non-covered assets to total assets % Net loan charge-offs to average non-covered loans outstanding % Total risk-based capital % Tier 1 risk-based capital % Leverage ratio % Average equity to average assets % Other data: Number of banking offices 31 30 30 18 19 Number of full time equivalent employees Summary of Quarterly Financial Information See Item 8- Financial Statements and Supplementary Data, Note (24) Selected Quarterly Financial Data (Unaudited) in the consolidated financial statements. -25- Table of Contents Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis should be read in conjunction with Item 8- Financial Statements and Supplementary Data. Executive Overview Significant items for the year ended December 31, 2012 were as follows: § Net income per diluted common share was $1.09 for the year ended December 31, 2012, compared to $0.97 for the year ended December 31, 2011. § Total assets and deposits were relatively stable at $1.7 billion and $1.5 billion, respectively. § Allowance for loan losses to total non-covered loans decreased to 2.01% at year end 2012 from 2.22% a year ago. § Net charge-offs to average non-covered loans was 0.97% for 2012, compared to 1.37% for 2011. § Nonperforming non-covered assets to total assets was 1.10% at year end 2012, compared to 1.44% at year end 2011. § Continued progress in resolving acquired loans which declined by $54.1 million to $214.1 million at December 31, 2012. § The Company’s net interest margin, on a tax-equivalent basis, increased to 5.54% for 2012, compared to 5.47% for 2011. § The Bank opened its 31st full-service branch in Woodinville in December 2012. Summary of Critical Accounting Policies Significant accounting policies are described in the consolidated financial statements in Note (1) Summary of Significant Accounting Policies. Several of these accounting policies require management to make difficult, subjective or complex judgments or estimates.Management believes that the following accounting policies could be considered critical under the SEC’s definition. Allowance for Loan Losses: The allowance for loan losses is established to absorb known and inherent losses attributable to loans outstanding. The adequacy of the allowance is monitored on a regular basis and is based on management’s evaluation of numerous quantitative and qualitative factors. Quantitative factors include our historical loss experience, delinquency and charge-off trends, estimates of, and changes in, collateral values, changes in risk ratings on loans and other factors. Qualitative factors include the general economic environment in our markets and, in particular, the state of the real estate market and specific relevant industries. Other qualitative factors that are considered in our methodology include, size and complexity of individual loans in relation to the lending officer’s background and experience levels, loan structure, extent and nature of waivers of existing loan policies, and pace of loan portfolio growth. As the Company adds new products, increases the complexity of the loan portfolio, and expands its geographic coverage, the Company intends to enhance and adapt its methodology to keep pace with the size and complexity of the loan portfolio. Changes in any of the above factors could have a significant effect on the calculation of the allowance for credit losses in any given period. The Company believes that its systematic methodology continues to be appropriate given our size and level of complexity. -26- Table of Contents Acquired Loans: In accordance with FASB ASC 310-30, acquired loans are aggregated into pools, based on individually evaluated common risk characteristics, and aggregate expected cash flows were estimated for each pool. A pool is accounted for as a single asset with a single interest rate, cumulative loss rate and cash flow expectation. The Bank aggregated all of the loans acquired in the FDIC-assisted acquisitions of City Bank and North County Bank into 18 and 14 pools, respectively. A loan will be removed from a pool of loans only if the loan is sold, foreclosed, assets are received in satisfaction of the loan, or the loan is written off, and will be removed from the pool at the carrying value. If an individual loan is removed from a pool of loans due to a payoff, the difference between its carrying amount and the cash received will be recognized in income immediately and would not affect the effective yield used to recognize the accretable difference on the remaining pool. Loans originally placed into a performing pool will not be reported individually as 30-89 days past due, non-performing (90+ days past due or nonaccrual) or accounted for as a troubled debt restructuring as the pool is the unit of accounting. Rather, these metrics related to the underlying loans within a performing pool will be considered in our ongoing assessment and estimates of future cash flows. If, at acquisition, the loans are collateral dependent and acquired primarily for the rewards of ownership of the underlying collateral, or if cash flows expected to be collected cannot be reasonably estimated, accrual of income is inappropriate. Such loans will be placed into nonperforming (nonaccrual) loan pools. The cash flows expected to be received over the life of the pool were estimated by management with the assistance of a third party valuation specialist. These cash flows were input into an ASC 310-30 compliant accounting loan system which calculates the carrying values of the pools and underlying loans, book yields, effective interest income and impairment, if any, based on actual and projected events. Default rates, loss severity and prepayment speed assumptions will be periodically reassessed and updated within the accounting model to update the expectation of future cash flows. The excess of the cash flows expected to be collected over the pool’s carrying value is considered to be the accretable yield and is recognized as interest income over the estimated life of the loan or pool using the effective yield method. The accretable yield will change due to changes in the timing and amounts of expected cash flows. For the performing loan pools, a prepayment assumption as documented by the valuation specialist is initially applied. Changes in the accretable yield will be disclosed quarterly. The excess of the contractual balances due over the cash flows expected to be collected is considered to be the nonaccretable difference. The nonaccretable difference represents the estimate of the credit losses expected to occur and was considered in determining the fair value of the loans as of the acquisition date. Subsequent to the acquisition date, any increases in expected cash flows over those expected at purchase date in excess of fair value are adjusted through the accretable difference on a prospective basis. Any subsequent decreases in expected cash flows over those expected at purchase date are recognized by recording an impairment. Any disposals of loans, including sales of loans, payments in full or foreclosures, result in the removal of the loan from the pool at its carrying amount. -27- Table of Contents FDIC Indemnification Asset: The Company has elected to account for amounts receivable under the loss share agreement as an indemnification asset in accordance with FASB ASC 805, Business Combinations. The FDIC indemnification asset is initially recorded at fair value, based on the discounted value of expected future cash flows under the loss share agreement. The difference between the present value and the undiscounted cash flows the Company expects to collect from the FDIC will be accreted into noninterest income over the life of the FDIC indemnification asset. The FDIC indemnification asset is reviewed periodically and adjusted for any changes in expected cash flows based on recent performance and expectations for future performance of the covered portfolio. These adjustments are measured on the same basis as the related covered loans and covered other real estate owned. Any increases in cash flow of the covered assets over those expected will reduce the FDIC indemnification asset and any decreases in cash flow of the covered assets under those expected will increase the FDIC indemnification asset. Increases and decreases to the FDIC indemnification asset are recorded as adjustments to noninterest income. Fair Value: FASB ASC 820, Fair Value Measurements and Disclosures, establishes a hierarchical disclosure framework associated with the level of pricing observability utilized in measuring financial instruments at fair value. The degree of judgment utilized in measuring the fair value of financial instruments generally correlates to the level of pricing observability. Financial instruments with readily available active quoted prices or for which fair value can be measured from actively quoted prices generally will have a higher degree of pricing observability and a lesser degree of judgment utilized in measuring fair value. Conversely, financial instruments rarely traded or not quoted will generally have little or no pricing observability and a higher degree of judgment utilized in measuring fair value. Pricing observability is impacted by a number of factors, including the type of financial instrument, whether the financial instrument is new to the market and not yet established and the characteristics specific to the transaction. Results of Operations Overview For the year ended December 31, 2012, net income available to common shareholders was $16.8 million, or $1.09 per diluted common share, compared to $14.9 million, or $0.97 per diluted common share, for the year ended December 31, 2011, and $23.9 million, or $1.55 per diluted common share, for the year ended December 31, 2010. Net income available to common shareholders for the year ended December 31, 2010, included a $19.9 million pre-tax bargain purchase gain related to the September 24, 2010 FDIC-assisted acquisition of North County Bank. In addition to results presented in accordance with generally accepted accounting principles in the United States of America (“GAAP”), this filing presents certain non-GAAP financial measures. Management believes that certain non-GAAP financial measures provide investors with information useful in understanding the Company's financial performance; however, readers of this report are urged to review these non-GAAP measures in conjunction with the GAAP results, as reported. Operating earnings are not a measure of performance calculated in accordance with GAAP.However, management believes that operating earnings are an important indication of the ability to generate earnings through the Company's fundamental banking business.Since operating earnings exclude the effects of certain items that are unusual and/or difficult to predict, management believes that operating earnings provide useful supplemental information to both management and investors in evaluating the Company's financial results. Operating earnings should not be considered in isolation or as a substitute for net income, cash flows from operating activities or other income or cash flow statement data calculated in accordance with GAAP.Moreover, the manner in which the Company calculates operating earnings may differ from that of other companies reporting measures with similar names. -28- Table of Contents The following table provides the reconciliation of the Company's GAAP earnings to operating earnings (non-GAAP) for the periods presented: (dollars in thousands) For the Year Ended December 31, GAAP earnings available to common shareholders $ $ $ Provision for income tax GAAP earnings available to common shareholders before provision for income tax Adjustments to GAAP earnings available to common shareholders Bargain purchase gain on acquisition - - ) Merger related expenses - Accelerated accretion of remaining preferred stock discount - - Operating earnings before tax Provision for income tax Net operating earnings $ $ $ Diluted GAAP earnings per common share $ $ $ Diluted operating earnings per common share $ $ $ Tangible common equity, tangible assets and tangible book value per common share are not measures that are calculated in accordance with GAAP.However, management uses these non-GAAP measures in their analysis of the Company's performance. Management believes that these non-GAAP measures are an important indication of the Company's ability to grow both organically and through business combinations, and with respect to tangible common equity, the Company's ability to pay dividends and to engage in various capital management strategies. Neither tangible common equity, tangible assets nor tangible book value per common share should be considered in isolation or as a substitute for common shareholders' equity or book value per common share or any other measure calculated in accordance with GAAP. Moreover, the manner in which the Company calculates tangible common equity, tangible assets and tangible book value per share may differ from that of other companies reporting measures with similar names. -29- Table of Contents The following table provides the reconciliation of the Company's shareholders' equity (GAAP) to tangible common equity (non-GAAP) and total assets (GAAP) to tangible assets (non-GAAP) for the periods presented: (dolars in thousands) December 31, 2012 December 31, 2011 Total shareholders' equity $ $ Adjustments to shareholders' equity Goodwill and other intangible assets, net ) ) Tangible common equity $ $ Total assets $ $ Adjustments to total assets Goodwill and other intangible assets, net ) ) Tangible assets $ $ Common shares outstanding at end of period Tangible common equity ratio % % Tangible book value per common share $ $ Net Interest Income: One of the Company’s key sources of earnings is net interest income. To make it easier to compare results among several periods and the yields on various types of earning assets (some of which are taxable and others which are not), net interest income is presented in this discussion on a “taxable-equivalent basis” (i.e., as if it were all taxable at the same rate). There are several factors that affect net interest income including: § The volume, pricing, mix and maturity of interest-earning assets and interest-bearing liabilities; § The volume of free funds (consisting of noninterest-bearing deposits and other liabilities and shareholders’ equity); and, § The volume of noninterest-earning assets, market interest rate fluctuations, and asset quality. -30- Table of Contents The following tables set forth various components of the balance sheet that affect interest income and expense and their respective yields or rates: (dollars in thousands) Years Ended December 31, Interest Average Interest Average Interest Average Average earned/ yield/ Average earned/ yield/ Average earned/ yield/ balance paid rate balance paid rate balance paid rate Assets Non-covered loans (1)(2) $ $ % $ $ % $ $ % Covered loans % % % Federal funds sold 8 - - 1 % 7 % Interest-bearing deposits % % % Investments Taxable % % % Non-taxable (2) % % % Interest-earning assets % % % Noninterest-earning assets Total assets $ $ $ Liabilities and shareholders' equity Deposits: NOW accounts and MMA $ $ % $ $ % $ $ % Savings % % % Time deposits % % % Total interest-bearing deposits % % % Federal funds purchased 61 - - 3 - - - % Junior subordinated debentures % % % Other interest-bearing liabilities - % Total interest-bearing liabilities % % % Noninterest-bearing deposits Other liabilities Total liabilities Total shareholders' equity Total liabilities and shareholders' equity $ $ $ Net interest income/spread $ % $ % $ % Credit for interest-bearing funds % % % Net interest margin (2) % % % (1) Average balance includes nonaccrual loans. (2) Interest income on non-taxable investments and loans is presented on a taxable-equivalent basis using the federal statutory rate of 35%. These adjustments totaled $1.1 million, $1.0 million and $918 thousand for the years ended December 31, 2012, 2011 and 2010, respectively. Taxable-equivalent is a non-GAAP performance measurement that managment believes provides investors with a more accurate picture of the net interest margin and efficiency ratio for comparative purposes. Net interest income on a taxable-equivalent basis totaled $83.7 million for the year ended December 31, 2012, compared to $80.7 million for the same period in 2011.The $3.0 million year-over-year increase was primarily attributable to decreases in the average balance and the average rate paid on interest-bearing deposits.For the period, average interest-bearing deposits decreased $70.5 million and the average rate decreased 20 basis points.For the period, interest earned on interest-earning assets remaining relatively flat. Net interest margin (net interest income as a percentage of average interest-earning assets) on a taxable-equilavent basis was 5.54% for 2012, an increase of 7 basis points as compared to 2011. -31- Table of Contents Net interest income on a taxable-equivalent basis increased $15.7 million for the year ended December 31, 2011 compared to the same period in 2010.The increase was primarily attributable to increases in the average balance andaverage yield earned on covered loans.For the period, average covered loans increased $81.0 million and the average yield increased 286 basis points.Also contributing to the increase was the $164 thousand decrease in average interest-bearing liabilities and the 27 basis point decrease in the average rate paid on those liabilities.Net interest margin on a taxable-equilavent basis was 5.47% for 2011, an increase of 57 basis points as compared to 2010. Due to the current low interest rate environment, together with the projected principal reduction in higher yielding covered loans, management expects net interest income and net interest margin will decline in future periods. The following table details the effects of changes in rates and volume on interest income and expense for the periods indicated: (dollars in thousands) 2012 compared to 2011 2011 compared to 2010 Increase (decrease) in interest income and expense due to changes in (2): Increase (decrease) in interest income and expense due to changes in (2): Volume Rate Total Volume Rate Total Assets Non-covered loans (1)(3) $ ) $ ) $ ) $ ) $ ) $ ) Covered loans ) Federal funds sold (1
